Putnam Investments One Post Office Square Boston, MA 02109 January 14, 2010 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Proxy Materials for Putnam Municipal Opportunities Trust (Reg. No. 33-60790) (811-07626) (the Fund) Ladies and Gentlemen: Pursuant to Rule 14a-6(b) under the Securities Exchange Act of 1934, as amended (the Exchange Act), we are transmitting for filing via the EDGAR system preliminary proxy materials in connection with a regular meeting of shareholders of the registrant identified above to be held on April 8, 2010. We note that the preliminary proxy materials include a proposal submitted by a shareholder, as well as the registrants statement of opposition. Although we have included the shareholder proposal at this time, we reserve the right to exclude such proposal pursuant to Rule 14a-8(e)(2) under the Exchange Act, on the basis that such proposal was not submitted a reasonable time before printing and mailing the proxy statement. Definitive materials are expected to be mailed to shareholders on or about January 25, 2010. Comments on the above-referenced filing can be directed to Carlo Forcione of this office at (617) 760-1224. Very truly yours, /s/ Alyssa Klarman Alyssa Klarman Legal Product Specialist cc: George B. Raine, Ropes & Gray LLP
